Citation Nr: 0636991	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to July 
1995.  The veteran also had a period of service with the Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, which confirmed a previous denial for a 
left knee disability.  

A hearing was held on May 2, 2006, before Nancy Robin, a 
Veterans Law Judge, sitting in Anchorage, Alaska, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file. 

The de novo claim for service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC), in 
Washington, DC.


FINDINGS OF FACT


1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Evidence submitted since a April 2001 rating decision 
which denied service connection for a left knee disability, 
was not previously submitted to agency decisionmakers, is 
neither cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a left knee 
disability.  




CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005). 

2.  Evidence received since the final April 2001 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a left knee disability 
is new and material, and the veteran's claim for that benefit 
is reopened.                 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2006).  The Board notes that the burden is 
on the claimant to come forth with new and material evidence 
to reopen the previously denied claim.  The Veterans Claims 
Assistance Act of 2000 (VCAA) specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  

The RO did inform the veteran in the July 2004 letter that in 
order to reopen his previously denied claim, new and material 
evidence must be submitted.  He was further informed that in 
order to qualify as new, the evidence must be in existence 
and be submitted to VA for the first time.  In order to be 
considered material, the veteran was notified that the 
additional existing evidence must pertain to the reason his 
claim was previously denied.  The RO indicated that the 
veteran's claim was previously denied in April 2001 and that 
in order to reopen his claim he needed to submit new and 
material evidence showing that the claimed condition was 
incurred while the veteran was on active duty or while on 
weekend drill status with the Reserves.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (VCAA requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  

In the decision below, the Board has reopened the veteran's 
claim for service connection for a left knee disability, and 
therefore, regardless of whether proper notice as to what 
sort of evidence was needed to reopen the claim was given, no 
harm or prejudice to the appellant has resulted.  Additional 
notice and assistance concerning the development of the claim 
has been ordered in the Remand section of this decision 
below.  Therefore, the Board concludes that current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice to the veteran was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

The veteran seeks to reopen a claim for service connection 
for a left knee disability, last denied by the RO in April 
2001.  Having carefully considered the evidence of record in 
light of the applicable law, the Board finds that evidence 
sufficient to reopen the claim has been obtained and to this 
extent only, the claim will be granted.  

The record indicates that in its April 2001 rating decision, 
the RO denied service connection for a left knee disability 
on the basis that the veteran had arthroscopic surgery on his 
knee prior to entering active duty in 1988.  The RO further 
found that there was no evidence of an injury during the 
veteran's period of active duty service or while he was on 
weekend drill status with the Reserves.  Of record at the 
time of the April 2001 rating decision, were records from 
Memorial Medical Center in Savannah, Georgia, which showed 
the veteran underwent an arthroscopic partial medical 
meniscectomy of the left knee in August 1984 for internal 
derangement.  

Service medical records from the veteran's active duty period 
show the veteran was found physically qualified for service 
upon examination in October 1988.  X-rays of the left knee 
were negative.  The veteran's knee was considered well-
healed.  Upon his December 1994 Report of Medical History, 
taken in conjunction with his separation from service, the 
veteran indicated that he had a trick or locked knee.  The 
examiner noted the prior arthroscopic surgery and the 
veteran's complaints of occasional popping and painful 
episodes.  The examiner indicated the veteran's knee was 
usually asymptomatic.  No current left knee disorders were 
diagnosed.

Service medical records from the veteran's period of Reserve 
service were negative for an injury to the veteran's left 
knee.  A July 1997 orthopedic history noted the August 1984 
surgery.  The veteran denied any current problems with his 
left knee.  The examiner found no residuals of the left knee 
medial meniscectomy.  A statement from the veteran dated in 
July 1997 indicated he had no problems with either knee since 
his surgery.  He further stated that his left knee did not 
affect his first enlistment and should not in the future. 

VA outpatient treatment records dated between June 2000 and 
September 2000 contain complaints of chronic left knee pain.  
An entry dated in July 2000 noted the veteran complained of 
an injury in service, but denied any recent trauma.  The 
examiner noted to rule out degenerative joint disease (DJD). 

Evidence submitted subsequent to the April 2001 rating 
decision includes additional VA outpatient treatment records 
dated in March 2001.  The veteran complained of chronic left 
knee pain for a period of four to five years.  He reported an 
injury in service.  The diagnosis was rule out DJD of the 
left knee.

An October 2002 entry from Dr. J.S.M. shows the veteran had 
degenerative changes in the medial compartment of the left 
knee.  An x-ray taken in October 2002 confirmed degenerative 
changes in the medial joint space of the left knee.

VA outpatient treatment records dated between May 2005 and 
November 2005 contain complaints of left knee pain.  A May 
2005 entry noted the veteran was treated at VA in 1999.  X-
rays taken then were negative.  In November 2005, the veteran 
reported falling during his Reserve service.  The treatment 
provider noted that a magnetic resonance imaging (MRI) report 
was positive for a left meniscal tear.  X-ray reports showed 
a narrowed medial condyle.  
 
In a May 2006 statement submitted at his Travel Board 
hearing, the veteran noted that he underwent surgery on his 
left knee prior to his period of active duty service.  He 
indicated that he had no evidence of knee problems while on 
active duty.  He stated that he fell during a weekend drill 
in the dining facility and was placed on a profile.  He 
further stated that he sought treatment at VA for this 
injury.  

Finally, the veteran presented testimony before the Board in 
May 2006.  He explained that he slipped on water while 
preparing for a picnic and landed on his left knee.  He 
clarified that he was not on active duty for training.  He 
indicated that he did not go on sick call, but on the Monday 
following the incident, he sought treatment at VA.

As noted previously, the April 2001 rating decision denied 
service connection on the basis that the veteran had 
arthroscopic surgery on his left knee prior to enlistment and 
that there was no evidence of an injury during the veteran's 
period of active duty service or while he was on drill status 
in the Reserves.  In the instant case, the veteran does not 
disagree that he underwent left knee surgery prior to his 
active duty service.  He contends that he re-injured his left 
knee during a weekend drill with the Reserves.  He testified 
in May 2006 that he did not seek medical attention 
immediately after the fall, but waited until the Monday 
following the incident and then, it was on an outpatient 
basis at VA.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the veteran's testimony regarding where 
and when he sought treatment for his left knee injury, in 
conjunction with the May 2005 VA outpatient treatment record 
that noted the veteran treated at the Anchorage VA Medical 
Center in 1999 for complaints referable to his left knee, 
when considered by itself or with previous evidence of 
record, presents a more complete picture of the origin of the 
veteran's left knee disability and thus, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Therefore, the veteran's claim of entitlement to 
service connection for a left knee disability is reopened.  
See 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened, and the appeal is granted to this extent only.


REMAND

Having reopened the veteran's claim of service connection for 
a left knee disability does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the veteran in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); Chipego v. Brown, 
4 Vet. App. 102, 104-105 (1993).

Reason for Remand: Duties to Notify and Assist

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Moreover, the requirements with respect to the 
content of the VCAA notice were met in this case.  VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

Upon remand, VBA AMC should provide the veteran notice 
consistent with the requirements set forth in Dingess.  A 
copy of the letter shall be placed in the claims folder for 
record keeping purposes.    

Reason for Remand: Outstanding Service Personnel Records

As noted above, the record indicates that the veteran 
underwent left knee surgery prior to his active duty service.  
However, the veteran contends that he re-injured his left 
knee while on a weekend drill with the Reserves.  He 
maintains that this was during a period of inactive duty for 
training.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 
38 C.F.R. § 3.6(a), (d).  Thus, the definitional statute, 38 
U.S.C.A. § 101(24), makes a clear distinction between those 
who have served on active duty and those who have served on 
active duty or inactive duty for training. 

The Board notes the veteran's DD 214, Certificate of Release 
or Discharge from Active Duty, for his period of service from 
November 1988 to July 1995 is of record.  However, adequate 
personnel records from his Reserve period of service have not 
been associated with the claims folder.  A January 2001 
electronic message generated by the Anchorage RO indicated 
the veteran was in the Army Reserves from January 10, 1997, 
to December 31, 1998.  However, DD Form 4/1, 
Enlistment/Reenlistment Document, indicates the veteran 
enlisted/reenlisted in the Reserves on March 5, 1998.  Thus, 
additional development is necessary to clarify the veteran's 
Reserve obligation.

VA will make as many requests as necessary to obtain relevant 
records from a Federal Department or agency.  These records 
include, but are not limited to military records.  38 C.F.R. 
§ 3.159(c)(2).  VA will end its efforts to obtain records 
from a Federal Department or Agency only if VA concludes that 
the records sought do not exist or that further attempts to 
obtain those records would be futile.  Id.   

VBA AMC should contact the National Personnel Records Center 
(NPRC), and any other appropriate governmental records 
depositories, and should first attempt to clarify the exact 
dates of the veteran's Army Reserve service.  Then VBA AMC 
must obtain the necessary records, which indicate the 
specific dates the veteran was on active duty training and 
inactive duty for training.  All efforts to obtain these 
records must be clearly documented in the claims folder.  

Reason for Remand: Outstanding VA Outpatient Treatment 
Records

As noted, the veteran testified in May 2006 that he fell 
during a weekend drill while in the Reserves.  He informed 
the undersigned that he did not go on sick call, but sought 
treatment at VA on the Monday following the incident.  A 
preliminary review of the record shows that a May 2005 
outpatient treatment record noted the veteran sought 
treatment at the Anchorage VA Medical Center in 1999 for 
complaints referable to his left knee.  The only VA 
outpatient treatment records associated with the claims 
folder are dated between June 2000 and September 2000, in 
March 2001, and between May 2005 and November 2005.

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of the 1999 records.  As such, they are considered 
to be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....").

Upon remand VBA AMC should obtain the outstanding VA 
treatment records delineated above.  All efforts to obtain 
these records must be clearly documented in the claims 
folder.  

Reason for Remand: VA Examination 

Finally, as it is essential in the evaluation of a 
disability, that each disability be viewed in relations to 
its history, in light of the outstanding evidence of record 
and further development ordered in this Remand, a VA 
examination is necessary.  38 C.F.R. § 4.1.  

Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  Once the 
development above is completed, a VA examination should be 
ordered consistent with the instructions set forth in the 
numbered paragraphs below.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1. The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2006).  Particularly, VBA 
AMC should review the information and the 
evidence presented with the claim and to 
provide the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection for a left 
knee disability is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The VBA AMC should contact the NPRC 
and any other appropriate governmental 
records depositories, and attempt to 
obtain the veteran's service personnel 
file (previously known as the 201 file) 
for his period of service with the Army 
Reserves.  VBA AMC should first attempt 
to clarify the exact dates of the 
veteran's Reserve service.  Then VBA AMC 
must obtain the necessary records, which 
indicate the specific dates the veteran 
was on active duty training and inactive 
duty for training.  All attempts to 
obtain these records should be clearly 
documented in the veteran's claims 
folder, to include any negative 
responses.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a left knee disability 
since his discharge from the Army 
Reserves.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, to include reports 
from the Anchorage VA Medical Center from 
1995 to the present.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

5.  Once the veteran the development 
above has been completed, arrangements 
should be made with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review.  Please ask the examiner to 
clearly document review of the claims 
folder in the examination report.  The 
examiner must supply complete rationale 
for any opinions expressed.

The examiner is asked to render an 
opinion as to whether the pre-existing 
partial medial meniscectomy of the left 
knee performed in August 1984 to correct 
internal derangement was aggravated by 
the veteran's Army Reserve service.  The 
examiner must specifically indicate 
whether the disability underwent an 
increase in disability during said 
service or whether the increase in 
disability was due to the natural 
progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  The examiner 
is asked to please take note that 
temporary or intermittent flare-ups of 
symptoms of a preexisting condition, 
alone, do not constitute sufficient 
evidence for a non-combat veteran to show 
increased disability for the purposes of 
determinations of service connection 
based on aggravation under section 1153 
unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The examiner 
must state the medical basis or bases for 
any opinion rendered.  

6.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the de novo claim for 
service connection for a left knee 
disability.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


